EXHITBIT 10.1

 

 

PRODUCTION AND DISTRIBUTION AGREEMENT

 

 

COM’s Manufacture and Sale of Hollister & Blacksmith Branded Soils and Related
Matters

 

This will confirm the terms by which Coast of Maine Organic Products, Inc.
(“COM)” will manufacture at its Marion Township, ME production facility (the
“Production Facility”) and distribute certain Hollister & Blacksmith (“H&B”)
branded Bulk, Bagged Soils, and Fertilizer (the “Products”, as set forth in
Exhibit A).

 

1. Role. H&B appoints COM as its exclusive manufacturer and non-exclusive
Distributor of these Products for the US and its territories. Products will be
formulated and manufactured in accordance with this agreement and distributed to
both existing and prospective H&B Clients (as hereinafter defined) and existing
and prospective COM Customers (as hereinafter defined). The grant of rights by
H&B is exclusive and COM correspondingly agrees it will not, during the term of
this agreement, and for a period of 2 years after termination hereof, produce or
sell the Products and/or products with recipes similar to the Products set forth
in Exhibit A and defined below, either for itself or under any existing or
future private label and/or distribution relationship.

 

For purposes of this paragraph, a product shall be deemed to be similar if it
includes all of the ingredients set forth in Exhibit A and any one component is
increased or decreased by fifteen percent (15%) or less by volume.

 

H&B acknowledges and understands that COM has an existing private label
manufacturing and distribution contract with Master Nursery Garden Centers, Inc.
(“MNGC”), a co-operative buying association representing over 600 independent
Dealers nationally, and that COM may and shall continue to produce and sell both
COM and MNGC-brand bagged soils and fertilizers (collectively “COM and MNGC
Products”), including but not limited to Stonington Blend, Lobster & Kelp
Fertilizer and any new products COM may develop for sale to existing and
prospective COM Customers and MNGC members, so long as such COM and MNGC
Products are not manufactured exclusively for the medical cannabis market.

 

For purposes of this Agreement, the term “H&B Clients” means licensed growers of
medical cannabis, and the term “COM Customers” means distributors, wholesalers,
retailers, growers and end-users of lawn, garden, hydroponic and agricultural
products and supplies.

 

2. Relationship. In all manufacturing and distribution dealings under this
agreement COM will act as an independent contractor (and not as agent,
representative or any other such relationship of H&B). Nothing in this Agreement
affects the geographic area in which, or the customers to whom, COM may sell COM
and MNGC-branded products.

 

3. Products. The Products covered by this Agreement fall within three
categories, namely, (1) bulk soils packaged in bulk bags distributed to H&B
Clients(“Bulk Soils”), (2) bagged soils packaged in smaller pre-printed poly
bags distributed to COM Customers (“Bagged Soils”) and (3) fertilizers, packaged
and bulk (“Fertilizers”). The Products will be formulated to H&B specifications
(the “Formulation”, as hereafter defined in Exhibit A) and no subsequent
material change in the ingredients or Formulation of any Product or its unit
sizes or packaging will be made without the mutual consent and written approval
of H&B and COM. COM will use all reasonable efforts to produce, inventory and
distribute the Products to meet the needs of H&B and will apprise H&B of its
sales and inventory levels of the Products on a monthly basis, in detail and
format as H&B may reasonably request. We mutually desire a transparent
relationship, with continuous exchange of information and ideas, and in
furtherance of this agreement to meet at least twice per year for Product review
(including possible additions to the line of Products), production and sales
planning, and other discussion. Product reviews will include possible new
Products, and in this regard it is understood that COM will have a right of
first refusal to manufacture and distribute any new soil and/or fertilizer
product H&B is interested in for the Territory.

 



 

 

4. Supplies. H&B and COM will each arrange for the provision of the raw
materials, printed packaging components and other supplies (the “Supplies”) as
required to manufacture the Products and as set forth beneath their respective
names as hereafter defined in Exhibit B. H&B and COM further will ensure they
meet the specifications and standards mutually agreed upon and more thoroughly
described in the Formulation as defined. Each party will pay its own costs to
acquire these Supplies and deliver them to the Production Facility in sufficient
quantities and on a mutually acceptable schedule.

 

5. Minimum Annual Sales: The Parties shall use their best efforts to achieve in
the first year of this Agreement an annual minimum sales volume for Products,
whether sold by H&B or COM, of 1,250 (+/- 15%) cubic yards. Thereafter, the
Parties shall be required to meet the following annual minimum sales volumes of
Products, whether sold by H&B or COM: 2500 (+/- 15%) cubic yards in year two;
3,750 (+/-15%) cubic yards in year three, and 5,000 (+/-15%) cubic yards in
years four and five. Both parties agree to use best efforts to achieve the
volumes set forth in this paragraph.

 

6. Services. COM agrees to arrange for the provision of the following services
for the prices set forth in Exhibit C:

 

A. Handling, unloading and storage of Supplies;

B. Provision of the Supplies for “COM to provide” on Exhibit B;

C. Manufacture of finished Products as per Formulation (as set forth on Exhibit
A);

D. Packaging of Products at COM’s Production Facility; and

E. Report Monthly inventory of poly bags to H&B

 

COM shall also arrange for shipment of finished Products, unless otherwise
arranged by the H&B Client or H&B, and shall bill for such shipping services in
accordance with Section 8 hereof.

 

7. Supporting Activities. In the performance of its duties, COM will provide
knowledgeable customer service personnel to help answer H&B Client or Dealer
questions or help find solutions to problems and provide sales and marketing
assistance to H&B Clients and Dealers within reasonable limits and not to exceed
2 hours per week and as assisted by H&B as required.

 

8. H&B Sales of Products to Its Clients. H&B will price, invoice and collect
from H&B Clients supplied Products manufactured by COM. COM will pre-invoice H&B
prior to delivery of Product at a wholesale price previously agreed between COM
and H&B (the “Bulk Price” as set forth in Exhibit C). H&B further agrees to pay
COM in good funds prior to the shipment of Product from COM’s Production
Facility. COM reserves the right to request an increase its pricing to H&B (a),
if raw materials required for any of the Products and supplied by a third party
increase in cost or (b) with no less than sixty (60) days’ advance written
notice to H&B, for any reason COM deems appropriate. No such increase in pricing
shall be effective without the prior written consent of H&B, which consent shall
not be unreasonably withheld, conditioned, delayed or denied. If COM is required
to arrange and pay for transportation to the H&B Client and quote a delivered
price, it reserves the right to pass on all costs incurred (including but not
limited to fuel, drop and LTL surcharges, the cost of COM dispatch, etc.) in the
transportation of the product upon the written approval of H&B. All freight
charges shall be invoiced to H&B as billed by the carrier, plus 10%. All freight
charges shall be approved by H&B in advance and in writing, and such approval
shall not be unreasonably withheld, conditioned, delayed or denied. Services,
Supplies and Products not specified above (such as, but not limited to, travel
to and attendance at recreational and medical marijuana targeted trade shows and
other such events, related advertising, booth fees, etc.) will be priced and
invoiced separately, per your and our mutual agreement. COM will obtain H&B’s
written authorization prior to any such expenditure, which will not be
unreasonably withheld, conditioned, delayed or denied.

 

9. COM Sales of Products to Its Customers; COM will use its best efforts to
market the Product to existing and new COM Customers, and shall forward all such
sales orders to H&B for billing by H&B directly to the COM Customer. At such
time, COM will pre-invoice H&B prior to delivery of Product at the Bulk Price as
set forth in Exhibit C. H&B further agrees to pay COM in good funds prior to the
shipment of Product from COM’s Production Facility. Services, Supplies and
Products not specified above (such as but not limited to travel to and
attendance at recreational and medical marijuana targeted trade shows, other
such events, related advertising, booth fees, etc.) will be priced and invoiced
separately, per your and our mutual agreement. COM will obtain H&B’s
authorization prior to any such expenditure, which will not be unreasonably
withheld, conditioned, delayed or denied.

 



 

 

10. Product Registration and Organic Listing Requirements. It is understood that
some or all Bulk and Bagged Products will be required to be registered with the
appropriate state agencies wherever COM sells or intends to sell them. It is
also understood that COM and H&B may choose, by mutual consent, to list some or
all of these Products as Organic with one or more National or State Organic
Listing Agencies (e.g. OMRI, MOFGA, NOFA, etc.). COM shall complete and maintain
all such registration, licensing and/or listing requirements on behalf of and in
the name of H&B and H&B will have no obligations other than to provide
information as required for such applications. Any such disclosures of either or
both ingredient suppliers and formulations will be covered by a separately
executed Confidentiality Agreements between COM, H&B and the appropriate
registration, licensing or listing agency, to the satisfaction of H&B. H&B will
pay all related fees for Bulk and Bagged H&B brand Soil registration, licensing
and/or listing. H&B or H&B Clients will also be responsible for arranging for
and paying for all permits relating to the export of Products to Canada.

 

11. Testing. From time to time and upon H&B’s written request, COM will provide
to H&B finished products for testing and COM data from testing of raw materials
provided by COM. H&B and COM will also provide each other raw material and
quality testing data as reasonably requested by the other party, Material Safety
Data Sheets (MSDS) and specifications for the Supplies each supplies to the
Facility.

 

12. Material and Packaging Inventories. COM will purchase and maintain
sufficient inventories of bulk, bagged and unbranded packaging materials as
required by the Formulation. H&B will purchase and cause to be delivered to COM
H&B branded packaging materials (H&B Inventory) in predetermined quantities and
as per a schedule as agreed between the Parties. Please refer to 6 F for
reporting details.

 

13. Forecasts, Purchase Orders & Product Changes.

 

A.Forecasts: 90 days prior to the commencement of each calendar quarter, H&B
will provide to COM a forecast and purchase orders for anticipated sales in that
quarter of Products for shipment to H&B Clients. H&B will also give COM
semi-annual updates on non-binding forecasts, to enable COM to plan changes to
packaging orders and production schedules to better meet H&G’s requirements.

 

B.Winter Inventory. Given COM’s limited production capabilities during the
winter months, COM will be required to accumulate sufficient finished Bulk
Product inventory in the late fall to supply H&B Clients through the winter. As
in paragraph 8 above, these Products will be purchased by H&B as produced and
either immediately delivered to H&B Clients who will themselves maintain those
winter inventories or pre-paid and held by H&B at a secure warehouse of H&B’s
choosing and at H&B’s expense.

 

14. Laws/Regulations; Registrations. COM will comply with all applicable laws
and regulations relating to the manufacture and distribution of products
hereunder and upon H&B’s reasonable request will provide H&B with appropriate
documentation confirming the same. In this connection:



 

A.H&B will provide to COM a list of each state or province in which H&B wishes
each Product subject to state or provincial registration requirements to be
registered with the cognizant state or provincial authority. COM will manage and
H&B will pay for all costs and expenses related to any necessary registration in
such states of the existing Products. Any registration costs with respect to any
subsequently introduced Product will be borne by H&B.

 

B.We recognize the value of “organic” registrations/listings (e.g., OMRI, MOFGA,
NOFA, etc.) and wish to secure the same for the Products whenever commercially
practical. Once a year (date to be determined by mutual discussions), H&B will
provide to COM a list of each certification body with which it wishes each H&B
Product to be registered/listed in the name of H&B. COM will manage any such
registration/listing process, and the cost thereof will be paid by H&B.

 



 

 

15. Rights, Intellctual Property Ownership and Use. H&B will provide to COM a
list of each state or province in which H&B wishes each Product subject to state
or provincial registration requirements to be registered with the cognizant
state or provincial authority. COM will manage and H&B will pay all costs and
expenses related to any necessary registration in such states of the existing
Products. Any registration costs with respect to any subsequently introduced
Product will be borne by H&B.

 

The parties acknowledge and agree that, notwithstanding anything to the contrary
set forth in this Agreement, COM may adopt and register the assumed name “Fog
Island Company” (or a substantially similar name should the proposed assumed
name not be approved for registration by the Maine Secretary of State)(the
“Assumed Name”) and shall, at COM’s election and in lieu of its corporate name,
use the Assumed Name on all product packaging and containers for the Products.

 

In furtherance of its responsibilities under this agreement, COM and H&B may
use, for the duration of the Term of this Agreement, each other’s trademarks,
service marks, logos, and other commercial symbols (registered or unregistered)
and copyrighted or copyrightable works (collectively, the “Intellectual
Property”), to market the Products, subject to COM’s right to require that the
Parties use only the Assumed Name and not COM’s corporate name on all product
packaging and containers as set forth above and, provided further, that all bags
or other containers, and a representative sample of any advertising, press
releases or other publicity or other promotional material is in advance of any
use or publication submitted to the applicable party for its approval in
writing, which approval shall not be unreasonably withheld but which approval
may be reasonably conditioned in order to protect such party’s goodwill and its
rights in such Intellectual Property. Subject to the foregoing, all Product
(including any subsequently added Product) brand names, symbols, bagging and
other trade dress, or identifying material of any sort whatsoever will be and
remain the property of the respective Parties. The same will apply with respect
to Product formulas and, if permitted by applicable law or rules, any
registrations, certifications, or the like.

 



16. Indemnifications. Each party agrees to indemnify the other (and its
directors, officers, and employees) against any claims, suits, liabilities, or
damages including amounts paid in settlement and legal fees and
disbursements(“Claims”) arising out of the indemnifying party’s performance or
nonperformance of its obligations hereunder or any violations of applicable
laws, rules or regulations. Either party will promptly notify the other of any
action or communication that may give rise to an obligation of indemnification
under this paragraph. The indemnifying party may control the defense of any
Claim; however, no Claim will be settled without the other party’s consent,
which consent will not be unreasonably withheld.

 

17. Insurance. During the Term of this agreement each party must maintain
insurance and will cause the other to be named as an additional insured on its
commercial general liability policy/ies of insurance, which shall include a
products liability endorsement. The limits of such insurance shall not be less
than $2,000,000 per claim and in the aggregate. Upon request either party will
furnish the other with a certificate(s) of insurance evidencing such coverage.
These policies will provide for 60 day written notice to the additional insured
party prior to termination or expiration.

 

18. Term and Termination.

 

A.Commencement and Renewal. Our relationship under this agreement will commence
upon mutual execution and continue until August 18, 2019 (the “Term”), at which
time it will automatically renew annually for an additional five years unless
previously terminated by either party upon not less than 120 days prior written
notice or unless otherwise terminated in accordance with the terms hereof.

B.Termination.  In addition to any other termination rights set forth in this
Agreement, either party may terminate this Agreement upon the occurrence of any
of the following events:  (i) any breach or default by the other party of any of
such defaulting party's covenants or obligations under this Agreement which is
not cured within fifteen (15) days after notice thereof; (ii) the bankruptcy,
dissolution, termination, insolvency or similar circumstances of the other
party; (iii) the other party's attempted assignment or transfer of this
Agreement or any of its rights hereunder; (iv) any of the representations and
warranties made by the other party in this Agreement were not true in any
material respect when made or would not be materially true if made on the date
such performance would otherwise be due; or (v) any breach or violation of any
law or conviction of a crime.

 

 

C.No Limitation of Rights.  The right to terminate this Agreement is in addition
to any other right set forth by the law and shall not replace such rights, and
the exercise of one or more rights shall not be interpreted as a waiver of any
party’s ability to exercise another right(s).  The failure by one of the parties
to exercise the right to terminate this Agreement shall not be interpreted as a
limitation of the right of termination or other subsequent right.



D.Upon termination by H&B, COM will, at the cost of H&B, ship all remaining H&B
Inventory to a destination specified by H&B. H&B will reimburse COM’s costs for
all such Inventory of Products and Supplies.

19. Mutual Representations And Warranties.  Each party represents and warrants
that (a) it has the power and authority to enter into this Agreement and has
taken all necessary corporate action to authorize its performance under this
Agreement and to perform hereunder; (b) this Agreement, when executed and
delivered, will constitute a legal, valid and binding obligation of each such
party, enforceable in accordance with its terms; (c) no consent or authorization
of, filing with, or notice to any governmental authority is required in
connection with its performance under this Agreement; and (d) its entering into
this Agreement or performance by it hereunder will not violate any federal,
state or local licensing statute or any other applicable statute, law, rule or
regulation, or any contractual obligation of such party.  Each party agrees to
comply with all applicable laws, rules and regulations in connection with its
activities under this Agreement.

20. Entire Agreement. This Agreement and the Exhibits attached hereto sets forth
the entire agreement between the parties relating to its subject matter,
superseding all prior discussions. No modification or any waiver will be
effective unless in writing and signed by the party charged.

 

21. Confidentiality. Each party will be bound by the Mutual Non-Disclosure
Agreement dated February 25th, 2014 and incorporated herein as Exhibit F (the
“NDA”).  The parties acknowledge and agree that (i) the Authorized Purpose under
the NDA will include the transactions and activities contemplated under this
Agreement, (ii) each party’s respective obligations under the NDA will extend
throughout the Term of this Agreement and for 5 years thereafter as contemplated
in Section 4 of the NDA; and (iii) the NDA shall be governed by and construed in
accordance with the laws of the State of Maine, and any and all disputes arising
from the NDA shall be heard by courts located in the State of Maine.

 

22. Notice. Any notice or other communication required or permitted to be given
under this Agreement, shall be in writing and shall be effective when actually
delivered (in the case of a fax, by a confirmed fax) or five (5) days from the
date when deposited in the mail, registered or certified, addressed to the
parties at the addresses stated below in this Agreement or such other addresses
as either party may designate by written notice to the other. The parties’
respective notice addresses are:

 

Mr. Anthony Baroud

Chief Technology Officer

3457 Ringsby Court Suite #111

Denver, CO 80216

 

Mr. Carlos J. Quijano

President

4 Amy Lane

Cumberland Foreside, ME 04110

 

23. Lawful Performance. Both H&B and COM will abide by all applicable laws and
regulations in their activities relating to this Agreement. Either party shall
promptly notify the other if it reasonably believes the other party is not
fulfilling this obligation 

24. Force Majeure. COM and H&B may each be excused from its obligations under
the terms of this arrangement to the extent that such obligation is prevented or
limited by any reason beyond the reasonable control of the party affected,
including governmental actions; natural catastrophes; strikes or labor disputes;
failure or reduction of sources of raw materials; power supplies or
transportation.

25. Assignment. Except as otherwise provided in this Agreement, neither party
shall assign, transfer or sell its rights under this Agreement nor delegate its
duties hereunder without the prior written consent of the other party, and any
attempt of assignment or delegation shall be void and without effect. Any
attempted assignment, transfer or delegation in violation of this Paragraph
shall be null and void.

 

 

26. Informal Dispute Resolution; Arbitration.  In the case of disputes under
this Agreement, the parties shall first attempt in good faith to resolve their
dispute informally, or by means of commercial mediation, without the necessity
of a formal proceeding.  Any dispute arising in connection with this Agreement
which is not resolved using any informal dispute resolution mechanism set forth
in this Agreement shall be finally settled under the rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules.  The parties agree that a hearing before the arbitrator shall commence
within 30 days after the demand for arbitration is first given.  Any putative
arbitrator unable to commence hearing on such a dispute within 30 days shall be
disqualified and the parties shall promptly choose an alternate arbitrator
capable of commencing a hearing on the dispute within 60 days of the initial
demand.  The place of arbitration shall be Portland, Maine.  The arbitrator
shall determine the matters in dispute in accordance with the laws of the State
of Maine. 

 

27. Exhibits and Schedules. All agreements and schedules set forth in the
exhibits are incorporated by reference and made a part hereof as though fully
set forth herein.

 

28. Counterparts. This Agreement may be executed in two or more counterparts,
including facsimile copies, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

29. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maine, excluding rules of conflicts of
law.

 

30. Construction. Each of the parties hereto acknowledges that each party has
had sufficient time to seek legal counsel in connection with the preparation and
execution of this Agreement and that each party has thoroughly reviewed this
Agreement and understands its terms. The rule of construction that a written
agreement is construed against the party preparing or drafting such agreement
shall specifically not be applicable to the interpretation of this Agreement.

 

31. Attorneys’ Fees. If any dispute arises in connection with this Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
necessary disbursements, in addition to any other relief to which it may be
entitled.

 

32. Integration. This writing constitutes the final expression of the parties’
agreement and is a complete and exclusive statement of the terms of this
Agreement. The parties expressly agree that the sale and shipment by COM of the
Products ordered by H&B shall be exclusively deemed to be subject to the terms
and condition hereof, notwithstanding any contrary or additional terms and
conditions that may be contained in any purchase order delivered to COM by H&B.

 

33. Severability. If any provisions of this Agreement, or the application of it
to any circumstance, person or place, shall be held by a court or other tribunal
of competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other circumstances, persons or
places shall remain in full force and effect, so as to give effect to the
parties’ intentions to the fullest extent possible.

 

34. This agreement shall be binding upon the parties hereto and their respective
heirs, successors and assigns.

 

Hollister & Blacksmith, Inc:   Coast of Maine Organiz Products Inc:            
        By: /s/ Anthony Baroud   By:  /s/ Carlos Quijano Name:   Anthony Baroud 
  Name:  Carlos Quijano Title:   Chief Technology Officer   Title:  President
Date: 9/19/2014   Date: 9/22/2014



 



 

 

 